DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of Application No. 16/706,232, which is now U.S. Patent No. 11,040,757, which is a continuation of Application No. 15/918,022, which is now U.S. Patent No. 10,501,148, which is a continuation of Application No. 15/004,050, which is now U.S. Patent No. 9,914,503.
A preliminary amendment was filed by the applicant on June 14, 2021.
Claims 1-40 have been cancelled.
Claims 41-78 have been added.

Drawings
The drawings were received on June 14, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,914,503.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 41-58 are generic to all that is recited in claims 1-16 of US 9,914,503.  In other words, claims 1-16 of US 9,914,503 fully encompass the subject matter of claims 41-58 and therefore anticipate claims 41-58.  Since claims 41-58 are anticipated by claims    1-16 of US 9,914,503, claims 41-58 are not patentably distinct from claims 1-16 of      US 9,914,503, regardless of any additional subject matter present in claims 1-16 of    US 9,914,503.
Claims 59-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-40 of U.S. Patent No. 9,914,503.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 59-78 are generic to all that is recited in claims 22-40 of US 9,914,503.  In other words, claims 22-40 of US 9,914,503 fully encompass the subject matter of claims 59-78 and therefore anticipate claims 59-78.  Since claims 59-78 are anticipated by claims 22-40 of US 9,914,503, claims 59-78 are not patentably distinct from claims 22-40 of US 9,914,503, regardless of any additional subject matter present in claims  22-40 of US 9,914,503.
Claims 41-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,501,148.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 41-78 are generic to all that is recited in claims 1-38 of US 10,501,148.  In other words, claims 1-38 of US 10,501,148 fully encompass the subject matter of claims 41-78 and therefore anticipate claims 41-78.  Since claims 41-78 are anticipated by claims 1-38 of US 10,501,148, claims 41-78 are not patentably distinct from claims  1-38 of US 10,501,148, regardless of any additional subject matter present in claims    1-38 of US 10,501,148.
Claims 41-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,040,757.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 41-78 are generic to all that is recited in claims 1-32 of US 11,040,757.  In other words, claims 1-32 of US 11,040,757 fully encompass the subject matter of claims 41-78 and therefore anticipate claims 41-78.  Since claims 41-78 are anticipated by claims 1-32 of US 11,040,757, claims 41-78 are not patentably distinct from claims  1-32 of US 11,040,757, regardless of any additional subject matter present in claims    1-32 of US 11,040,757.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 5, 2022




/LARS A OLSON/Primary Examiner, Art Unit 3617